                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8    ALONZO A. VELASQUEZ,                               Case No.18-cv-03227-EJD (VKD)
                                                       Plaintiff,
                                   9
                                                                                           ORDER REFERRING PLAINTIFF TO
                                                v.                                         FEDERAL PRO SE PROGRAM FOR
                                  10
                                                                                           IDENTIFICATION OF COUNSEL FOR
                                  11    STANFORD HOSPITAL AND CLINICS,                     SETTLEMENT CONFERENCE
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This matter has been referred to the undersigned for a settlement conference scheduled for

                                  14   May 24, 2019. Dkt. No. 37. The Court understands that Mr. Velasquez is not currently

                                  15   represented by counsel, and his application to proceed in forma pauperis indicates that he does not

                                  16   have the resources to retain counsel. Dkt. No. 12. The Court held a status conference on March 1,

                                  17   2019 to obtain the parties’ views regarding the Court’s intention to appoint pro bono counsel to

                                  18   represent Mr. Velasquez for purposes of the settlement conference. Dkt. No. 40. Mr. Velasquez

                                  19   did not appear for the conference; defendant Stanford Hospital and Clinics appeared and indicated

                                  20   it has no objection to the appointment.

                                  21          As it appears that Mr. Velasquez is in need of counsel, and that the interests of justice

                                  22   would be served by such appointment, the Court orders as follows:

                                  23          1.      The Court refers Mr. Velasquez to the Federal Pro Se Program (“Program”) for

                                  24   identification of pro bono counsel. The scope of this referral is for the limited purpose of

                                  25   appointing counsel to represent Mr. Velasquez with respect to the following: (a) settlement

                                  26   conference, and (b) if a settlement is reached, documenting the terms of the settlement agreement

                                  27   and assisting with related court filings.

                                  28          2.      The Program shall endeavor to identify suitable pro bono counsel no later than
                                   1   March 29, 2019.

                                   2          3.      Once counsel has been identified, the Program shall notify the clerk and shall

                                   3   inform Judge DeMarchi by email. If the Program is unable to identify pro bono counsel by March

                                   4   29, 2019, the Program shall so inform Judge DeMarchi.

                                   5          4.      Upon being notified by the Program that an attorney has been identified to serve as

                                   6   pro bono counsel for Mr. Velasquez, that attorney shall be appointed as counsel for Mr. Velasquez

                                   7   in this matter for the scope of representation described above. The Court shall issue an order

                                   8   relieving pro bono counsel from representation of Mr. Velasquez once the purposes of the limited

                                   9   scope representation have been fulfilled.

                                  10          If Mr. Velasquez has already obtained counsel or otherwise objects to appointment of pro

                                  11   bono counsel for the limited purpose described above, he must file a notice so advising the Court

                                  12   by March 15, 2019.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 1, 2019

                                  15

                                  16
                                                                                                   VIRGINIA K. DEMARCHI
                                  17                                                               United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
